Case 1:21-cv-01078-STV Document 1 Filed 04/19/21 USDC Colorado Page 1 of 13


                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO



 KATHRYN POTTER, individually and on behalf                            CLASS ACTION
 of all others similarly situated,
                                                                           Case No.
       Plaintiff,
                                                                  JURY TRIAL DEMANDED
 vs.

 RFSC, LLC d/b/a ROOTS RX, a Colorado
 Limited Liability Company,

   Defendant.




                       CLASS ACTION COMPLAINT
______________________________________________________________________

          1.        Plaintiff, Kathryn Potter (“Plaintiff”), brings this action against Defendant,

RFSC, LLC d/b/a Roots RX (“Defendant”), to secure redress for violations of the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

                                      NATURE OF THE ACTION

          2.        This is a putative class action pursuant to the Telephone Consumer Protection

Act, 47 U.S.C. § 227 et seq., (the “TCPA”).

          3.        Defendant is a chain of cannabis dispensaries. To promote its services,

Defendant engages in unsolicited marketing, harming thousands of consumers in the process.

          4.        Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal

conduct, which has resulted in the invasion of privacy, harassment, aggravation, and

disruption of the daily life of thousands of individuals. Plaintiff also seeks statutory damages

on behalf of herself and members of the class, and any other available legal or equitable

remedies.
Case 1:21-cv-01078-STV Document 1 Filed 04/19/21 USDC Colorado Page 2 of 13




                                 JURISDICTION AND VENUE

       5.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a

federal statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff

alleges a national class, which will result in at least one class member belonging to a different

state than that of Defendant. Plaintiff seeks up to $1,500.00 (one-thousand-five-hundred

dollars) in damages for each call in violation of the TCPA, which, when aggregated among a

proposed class numbering in the tens of thousands, or more, exceeds the $5,000,000.00

(five-million dollars) threshold for federal court jurisdiction under the Class Action Fairness Act

(“CAFA”). Therefore, both the elements of diversity jurisdiction and CAFA jurisdiction are

present.

       6.      Venue is proper in the United States District Court for the District of Colorado

pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is deemed to reside in any judicial

district in which it is subject to the court’s personal jurisdiction, and because Defendant

provides and markets its services within this district thereby establishing sufficient contacts to

subject it to personal jurisdiction. Further, Defendant’s tortious conduct against Plaintiff

occurred within the State of Colorado and, on information and belief, Defendant has sent the

same text messages complained of by Plaintiff to other individuals within this judicial district,

such that some of Defendant’s acts in making such calls have occurred within this district,

subjecting Defendant to jurisdiction in the State of Colorado.

                                            PARTIES

       7.      Plaintiff is a natural person who, at all times relevant to this action, was a

resident of Miami-Dade County, Florida.

       8.      Defendant is a Colorado limited liability company whose principal office is

located at 1375 Red Butte Drive, Aspen, Colorado 81611. Defendant directs, markets, and

provides its business activities throughout the State of Colorado.
Case 1:21-cv-01078-STV Document 1 Filed 04/19/21 USDC Colorado Page 3 of 13




       9.     Unless otherwise indicated, the use of Defendant’s name in this Complaint

includes all agents, employees, officers, members, directors, heirs, successors, assigns,

principals, trustees, sureties, subrogees, representatives, vendors, and insurers of

Defendant.

                                          FACTS

       10.    Over the past several years, Defendant sent numerous telemarketing text

messages to Plaintiff’s cellular telephone number ending in 2627 (the “2627 Number”). The

text messages conclude with opt-out instructions such as “Reply ‘STOP’ to opt out” and “Reply

STOP ZS61 to cancel”.
Case 1:21-cv-01078-STV Document 1 Filed 04/19/21 USDC Colorado Page 4 of 13




       11.    On February 28, 2020, Plaintiff responded with the words “STOP ZS61” in

an attempt to opt-out of any further text message communications with Defendant.

       12.    Despite Plaintiff’s use of Defendant’s preferred opt-out language,

Defendant ignored Plaintiff’s opt-out demand and continued to send Plaintiff further text

messages from multiple numbers.

       13.    Defendant’s text messages were transmitted to Plaintiff’s cellular telephone,

and within the time frame relevant to this action.
Case 1:21-cv-01078-STV Document 1 Filed 04/19/21 USDC Colorado Page 5 of 13




        14.    Defendant’s text messages constitute telemarketing because they encouraged

the future purchase or investment in property, goods, or services, i.e., selling Plaintiff cannabis

products.

        15.    The information contained in the text message advertises Defendant’s various

discounts and promotions, which Defendant sends to promote its business.

        16.    Defendant sent the subject texts from within this judicial district and, therefore,

Defendant’s violation of the TCPA occurred within this district. Upon information and belief,

Defendant caused other text messages to be sent to individuals residing within this judicial

district.

        17.    Defendant’s texts were not made for an emergency purpose or to collect on

a debt pursuant to 47 U.S.C. § 227(b)(1)(B).

        18.    Upon information and belief, Defendant does not have a written policy for

maintaining an internal do not call list pursuant to 47 U.S.C. § 64.1200(d)(1).

        19.    Upon information and belief, Defendant does not inform and train its

personnel engaged in telemarking in the existence and the use of any internal do not call

list pursuant to 47 U.S.C. § 64.1200(d)(2).

        20.    At no point in time did Plaintiff provide Defendant with her express written

consent to be contacted.

        21.    To the extent that Defendant had express consent to contact Plaintiff using an

ATDS, that consent was expressly revoked when Plaintiff responded “STOP”.

        22.    Plaintiff is the subscriber and sole user of the 2627 Number, and is financially

responsible for phone service to the 2627 Number.

        23.    Plaintiff has been registered with the national do-not-call registry since February

1, 2011 and at all times relevant to this action.
Case 1:21-cv-01078-STV Document 1 Filed 04/19/21 USDC Colorado Page 6 of 13




       24.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that

“[n]o person or entity shall initiate any telephone solicitation” to “[a] residential telephone

subscriber who has registered his or her telephone number on the national do-not-call

registry of persons who do not wish to receive telephone solicitations that is maintained

by the federal government.

       25.     The text messages originated from telephone numbers 833-282-1735, 970-

795-3114, 970-438-0664, and 970-446-3561, all numbers which upon information and

belief are owned and operated by Defendant or on behalf of Defendant.

       26.     Defendant’s unsolicited text messages caused Plaintiff actual harm,

including invasion of her privacy, aggravation, annoyance, intrusion on seclusion,

trespass, and conversion. Defendant’s text messages also inconvenienced Plaintiff and

caused disruption to her daily life.

                                    CLASS ALLEGATIONS

       PROPOSED CLASS

       27.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on

behalf of herself and all others similarly situated.

       28.     Plaintiff brings this case on behalf of a Class defined as follows:

                   Do Not Call Registry Class: All persons in the United
                   States who from four years prior to the filing of this
                   action (1) were sent a text message by or on behalf
                   of Defendant; (2) more than one time within any 12-
                   month period; (3) where the person’s telephone
                   number had been listed on the National Do Not Call
                   Registry for at least thirty days; (4) for the purpose
                   of selling Defendant’s products and services; and
                   (5) for whom Defendant claims (a) it did not obtain
                   prior express written consent, or (b) it obtained prior
                   express written consent in the same manner as
                   Defendant claims it supposedly obtained prior
                   express written consent to call the Plaintiff.
Case 1:21-cv-01078-STV Document 1 Filed 04/19/21 USDC Colorado Page 7 of 13




                   Internal Do Not Call Class: All persons within the
                   United States who, within the four years prior to the
                   filing of this Complaint, were sent a text message
                   from Defendant or anyone on Defendant’s behalf, to
                   said person’s cellular telephone number after
                   making a request to Defendant to not receive future
                   text messages.

       29.     Defendant and its employees or agents are excluded from the Class. Plaintiff

does not know the number of members in the Class, but believes the Class members number

in the several thousands, if not more.

          NUMEROSITY

       30.     Upon information and belief, Defendant has placed violative calls to cellular

telephone numbers belonging to thousands of consumers throughout the United States who

are registered on the Do Not Call registry. The members of the Class, therefore, are believed

to be so numerous that joinder of all members is impracticable.

       31.     The exact number and identities of the Class members are unknown at this

time and can only be ascertained through discovery. Identification of the Class members is a

matter capable of ministerial determination from Defendant’s call records.

             COMMON QUESTIONS OF LAW AND FACT

       32.     There are numerous questions of law and fact common to the Class which

predominate over any questions affecting only individual members of the Class. Among the

questions of law and fact common to the Class are:


               a) Whether Defendant violated 47 C.F.R. § 64.1200(c);

               b) Whether Defendant’s conduct was knowing and willful;

               c) Whether Defendant adhered to requests by class members to stop sending

                  text messages to their telephone numbers;
               d) Whether Defendant keeps records of text recipients who revoked consent

                  to receive texts.
Case 1:21-cv-01078-STV Document 1 Filed 04/19/21 USDC Colorado Page 8 of 13




               e) Whether Defendant has any written policies for maintaining an internal do

                   not call list.

               f) Whether Defendant violated the privacy rights of Plaintiff and members of

                   the class;

               g) Whether Defendant is liable for damages, and the amount of such

                   damages; and

               h) Whether Defendant should be enjoined from such conduct in the future.


       33.     The common questions in this case are capable of having common answers. If

Plaintiff’s claim that Defendant routinely transmits text messages to telephone numbers

assigned to cellular telephone services is accurate, Plaintiff and the Class members will have

identical claims capable of being efficiently adjudicated and administered in this case.

             TYPICALITY

       34.     Plaintiff’s claims are typical of the claims of the Class members, as they are

all based on the same factual and legal theories.

             PROTECTING THE INTERESTS OF THE CLASS MEMBERS

       35.     Plaintiff is a representative who will fully and adequately assert and protect the

interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is an

adequate representative and will fairly and adequately protect the interests of the Class.

              PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

       36.     A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit, because individual litigation of the claims of all members of the

Class is economically unfeasible and procedurally impracticable. While the aggregate

damages sustained by the Class are in the millions of dollars, the individual damages incurred

by each member of the Class resulting from Defendant’s wrongful conduct are too small to

warrant the expense of individual lawsuits. The likelihood of individual Class members
Case 1:21-cv-01078-STV Document 1 Filed 04/19/21 USDC Colorado Page 9 of 13




prosecuting their own separate claims is remote, and, even if every member of the Class could

afford individual litigation, the court system would be unduly burdened by individual litigation

of such cases.

        37.      The prosecution of separate actions by members of the Class would create a

risk of establishing inconsistent rulings and/or incompatible standards of conduct for

Defendant. For example, one court might enjoin Defendant from performing the challenged

acts, whereas another may not. Additionally, individual actions may be dispositive of the

interests of the Class, although certain class members are not parties to such actions.

                                          COUNT I
                         Violation of the TCPA, 47 U.S.C. § 227
                (On Behalf of Plaintiff and the Do Not Call Registry Class)

        38.      Plaintiff repeats and realleges the paragraphs 1 through 37 of this Complaint

and incorporates them by reference herein.

        39.      The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that

“[n]o person or entity shall initiate any telephone solicitation” to “[a] residential telephone

subscriber who has registered his or her telephone number on the national do-not-call registry

of persons who do not wish to receive telephone solicitations that is maintained by the federal

government.”

        40.      47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to

any person or entity making telephone solicitations or telemarketing calls to wireless

telephone numbers.”1

        41.      47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate

any call for telemarketing purposes to a residential telephone subscriber unless such person




1
 Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278,
Report and Order, 18 FCC Rcd 14014 (2003) Available at https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-
153A1.pdf
Case 1:21-cv-01078-STV Document 1 Filed 04/19/21 USDC Colorado Page 10 of 13




or entity has instituted procedures for maintaining a list of persons who request not to receive

telemarketing calls made by or on behalf of that person or entity.”

       42.    Any “person who has received more than one telephone call within any 12-

month period by or on behalf of the same entity in violation of the regulations prescribed under

this subsection may” may bring a private action based on a violation of said regulations, which

were promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

solicitations to which they object. 47 U.S.C. § 227(c).

       43.    Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be

initiated, telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call

Registry Class members who registered their respective telephone numbers on the National

Do Not Call Registry, a listing of persons who do not wish to receive telephone solicitations

that is maintained by the federal government.

       44.    Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

Registry Class received more than one telephone call in a 12-month period made by or on

behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of

Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered

actual damages and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to

$500 in damages for such violations of 47 C.F.R. § 64.1200.

       45.    To the extent Defendant’s misconduct is determined to be willful and knowing,

the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

recoverable by the members of the Do Not Call Registry Class.

                                         COUNT II
                     Violations of the TCPA, 47 U.S.C. § 227(c)(2)
              (On Behalf of the Plaintiff and the Internal Do Not Call Class)

       46.    Plaintiff re-alleges and incorporates the foregoing allegations set forth in

paragraphs 1 through 37 as is fully set forth herein.
Case 1:21-cv-01078-STV Document 1 Filed 04/19/21 USDC Colorado Page 11 of 13




       47.    The TCPA provides that any “person who has received more than one

telephone call within any 12-month period by or on behalf of the same entity in violation of the

regulations prescribed under this subsection may” bring a private action based on a violation

of said regulations, which were promulgated to protect telephone subscribers’ privacy rights

to avoid receiving telephone solicitations to which they object. 47 U.S.C. § 227(c)(5).

       48.    Under 47 C.F.R. § 64.1200(d), “[n]o person or entity shall initiate any call for

telemarketing purposes to a residential telephone subscriber unless such person or entity has

instituted procedures for maintaining a list of persons who request not to receive telemarketing

calls made by or on behalf of that person or entity. The procedures instituted must meet certain

minimum standards, including:

       (3) Recording, disclosure of do-not-call requests. If a person or entity making a
       call for telemarketing purposes (or on whose behalf such a call is made)
       receives a request from a residential telephone subscriber not to receive calls
       from that person or entity, the person or entity must record the request and
       place the subscriber’s name, if provided, and telephone number on the do-not
       call list at the time the request is made. Persons or entities making calls for
       telemarketing purposes (or on whose behalf such calls are made) must honor
       a residential subscriber’s do-not-call request within a reasonable time from the
       date such request is made. This period may not exceed thirty days from the
       date of such request . . . .

       (6) Maintenance of do-not-call lists. A person or entity making calls for
       telemarketing purposes must maintain a record of a consumer’s request not to
       receive further telemarketing calls. A do-not-call request must be honored for 5
       years from the time the request is made.

47 C.F.R. § 64.1200(d)(3), (6).

       49.    Under 47 C.F.R § 64.1200(e) the rules set forth in 47 C.F.R. § 64.1200(d) are

applicable to any person or entity making telephone solicitations or telemarketing calls to

wireless telephone numbers:

       (e) The rules set forth in paragraph (c) and (d) of this section are applicable to
       any person or entity making telephone solicitations or telemarketing calls to
       wireless telephone numbers to the extent described in the Commission's
       Report and Order, CG Docket No. 02-278, FCC 03-153, “Rules and
       Regulations Implementing the Telephone Consumer Protection Act of 1991.
Case 1:21-cv-01078-STV Document 1 Filed 04/19/21 USDC Colorado Page 12 of 13




47 C.F.R. § 64.1200(e).

       50.     Plaintiff and the Internal Do Not Call Class members made requests to

Defendant not to receive calls from Defendant.

       51.     Defendant failed to honor Plaintiff and the Internal Do Not Call Class members’

requests.

       52.     Upon information and belief, Defendant has not instituted procedures for

maintaining a list of persons who request not to receive telemarketing calls made by or on

behalf of their behalf, pursuant to 47 C.F.R. § 64.1200(d).

       53.     Because Plaintiff and the Internal Do Not Call Class members received more

than one text message in a 12-month period made by or on behalf of Defendant in violation

of 47 C.F.R. § 64.1200(d), as described above, Defendant violated 47 U.S.C. § 227(c)(5).

       54.     As a result of Defendant’s violations of 47 U.S.C. § 227(c)(5), Plaintiff and the

Internal Do Not Call Class members are entitled to an award of $500.00 in statutory damages,

for each and every negligent violation, pursuant to 47 U.S.C. § 227(c)(5).

       55.     As a result of Defendant’s violations of 47 U.S.C. § 227(c)(5), Plaintiff and the

Internal Do Not Call Class members are entitled to an award of $1,500.00 in statutory

damages, for each and every knowing and/or willful violation, pursuant to 47 U.S.C. §

227(c)(5).

       56.     Plaintiff and the Internal Do Not Call Class members also suffered damages in

the form of invasion of privacy.

       57.     Plaintiff and the Internal Do Not Call Class members are also entitled to and

seek injunctive relief prohibiting Defendant’s illegal conduct in the future, pursuant to 47 U.S.C.

§ 227(c)(5).

                                    PRAYER FOR RELIEF
Case 1:21-cv-01078-STV Document 1 Filed 04/19/21 USDC Colorado Page 13 of 13




        WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

    a) An order certifying this case as a class action on behalf of the Class as defined above,

and appointing Plaintiff as the representative of the Class and Plaintiff’s counsel as Class

Counsel;

    b) An award of actual and statutory damages for Plaintiff and each member of the Class;

    c) An order declaring that Defendant’s actions, set out above, violate the TCPA;

    d) An injunction requiring Defendant to cease all unsolicited text messaging activity, and

to otherwise protect the interests of the Class;

    e) Such further and other relief as the Court deems necessary.

                                       JURY DEMAND

         Plaintiff and Class Members hereby demand a trial by jury.

                          DOCUMENT PRESERVATION DEMAND

        Plaintiff demands that Defendant take affirmative steps to preserve all records, lists,

electronic databases or other itemizations associated with the allegations herein, including all

records, lists, electronic databases or other itemizations in the possession of any vendors,

individuals, and/or companies contracted, hired, or directed by Defendant to assist in sending

the alleged communications.

Dated: April 19, 2021

 Shamis & Gentile, P.A.
 /s/ Andrew J. Shamis
 Andrew J. Shamis, Esq.
 Florida Bar No. 101754
 ashamis@shamisgentile.com
 14 NE 1st Avenue, Suite 705
 Miami, FL 33132
 Telephone: 305-479-2299

 Counsel for Plaintiff and the Class
